Stock Purchase Agreement

Page 1 of 6




STOCK PURCHASE AGREEMENT




THIS AGREEMENT is entered into as of the 27th day of April 2004 by and between
Leonard Luner, an individual residing in Las Vegas, Nevada (the “Seller”), and
Shawn Wright, an individual residing in St. George, Utah (the “Purchaser”)
(collectively referred to herein as the “Parties”).

WHEREAS, the Seller is the owner of the number of shares of the common stock of
Originally New York, Inc. a Nevada public company (the “Company”), as set forth
in Section 1 herein (“Shares”); and

WHEREAS, the Purchaser desires to purchase and the Seller desires to sell the
Shares upon the terms and conditions set forth below;

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt of which are hereby acknowledged, the Parties hereby
agree to the following.

1.

Purchase and Sale.

1.1

The Seller agrees to sell, transfer and deliver to the Purchaser and the
Purchaser agrees to purchase Five Million (5,000,000) shares of the Company’s
stock owned by the Seller, free and clear of all encumbrances and liens created
by the Seller, for an aggregate purchase price of Two Hundred Thousand
($200,000) U.S. Dollars (“Purchase Price”) payable at the Closing, as defined
below in this Agreement.

1.2

The transfer of the Shares by the Seller to the Purchaser in consideration of
the aggregate Purchase Price shall occur at 10:00 a.m. on April 27, 2004,
(“Closing Date”).  The transactions to occur at such place and time with respect
to this Agreement are referred to herein as the Closing.  The Shares to be
delivered by the Seller shall be properly endorsed in blank or accompanied by a
duly executed stock power, in proper form for transfer.

1.3

The Parties agree that at the Closing, the Purchase Price shall be payable to
the Seller by check(s) in the amount of Two Hundred Thousand ($200,000) U.S.
Dollars.

--------------------------------------------------------------------------------

Stock Purchase Agreement

Page 2 of 6




2.

Representation and Warranties of the Seller.

Subject to the limitations and qualifications set forth in this agreement, the
Seller hereby represents and warrants that:

2.1

The Seller is the owner of the number of shares set forth in Section 1.1 above,
free and clear of any liens, pledges, encumbrances, security interest and other
restrictions.  The Seller has, and will continue to have at the Closing, good
and marketable title to all of the Shares and the absolute right to sell,
assign, transfer and deliver same to the Purchaser, and will deliver the same to
the Purchaser, free and clear of all liens, pledges, encumbrances, security
interest or other restrictions.  The Seller does not directly or indirectly own
any other equity interest in the Company, including but not limited to, an
option, warrant, stock or convertible security.  Seller further warrants that no
securities of any sort are outstanding except as otherwise disclosed on the
shareholder list as prepared by Pacific Stock Transfer, Inc.

2.2

The Seller hereby represents that he has the authority to enter into this
transaction and has determined that this transaction is suitable for his
financial position.  The Seller has sufficient knowledge and experience to
evaluate the merits and risks of this transaction, and acknowledges that he has
been given an opportunity to examine all documents and to obtain any additional
information which he or his representative deem necessary to evaluate this
transaction.

2.3

This agreement is the legal, valid and binding obligation of the Seller,
enforceable in accordance with its terms.

2.4

The execution and delivery of this Agreement by the Seller and the consummation
of the transactions contemplated herein do not and will not violate or result in
a default under any judgment, order, decree, law, rule or regulation applicable
to the Seller.  No consent, approval, authorization, order, filing, registration
or qualification of or with any governmental authority is required to be
obtained by the Seller in connection with the execution and delivery of this
Agreement by the Seller or the consummation of the transactions contemplated
herein.

2.5

The Seller is aware of no federal or state regulatory authority or other entity,
which has made any findings or determination as to the fairness or adequacy of
this transaction.

--------------------------------------------------------------------------------

Stock Purchase Agreement

Page 3 of 6




2.6

Seller has relied solely upon the information contained in documents provided to
him in connection with this transaction and not on any representation or
warranties except those contained herein.

2.7

The Seller is a citizen of the United States or a resident thereof for federal
income tax purposes.

2.8

Neither this Agreement nor any statement, list, certificate or other information
furnished or to be furnished by or on behalf of the Seller in connection with
this Agreement or any of the transactions contemplated hereby contains or will
contain any untrue statement of a material fact regarding the Seller or the
Shares, or omits or will omit to state a material fact necessary to make the
statements regarding the Seller or the Shares contained herein or therein, in
light of the circumstances in which they are made, misleading.

3.

Representations and Warranties of the Purchaser.  

Subject to the limitations and qualifications set forth in this agreement, the
Purchaser hereby represents and warrants that:

3.1

This Agreement is the legal, valid and binding obligation of the Purchaser
enforceable in accordance with its terms.

3.2

No consent, approval, authorization, order, filing, registration or
qualification of or with any governmental authority is required to be obtained
by the Purchaser in connection with the execution and delivery of this Agreement
by the Purchaser or the consummation of the transactions contemplated herein.

3.3

The Purchaser is aware of no federal or state regulatory authority or other
entity, which has made any findings or determination as to the fairness or
adequacy of this transaction.

3.4

The Purchaser (i) has sufficient knowledge and experience to evaluate the merits
and risks of this acquisition of the Shares, (ii) understands that the Shares
involve a risk of loss of their entire investment, (iii) is able to bear the
economic risks of this investment and at the present time and in the foreseeable
future could afford a complete loss of such investment, (iv) has relied upon
independent investigations made by it with regard to this transaction, and (v)
has been given an opportunity to examine all documents concerning the Company
and to obtain any additional information which was deemed necessary to evaluate
his acquisition of the Shares.

--------------------------------------------------------------------------------

Stock Purchase Agreement

Page 4 of 6




3.6

The Purchaser is acquiring the Shares for his own account, for investment only
and not with a view towards the resale or distribution thereof, except in
accordance with all applicable federal and state laws and this Agreement.

3.7

Neither this Agreement nor any statement, list, certificate or other information
furnished or to be furnished by or on behalf of the Purchaser in connection with
this Agreement or any of the transactions contemplated hereby contains or will
contain any untrue statement of a material fact regarding the Purchaser or the
Shares or omits or will omit to state a material fact necessary to make the
statements regarding the Purchaser or the Shares contained herein or therein, in
light of the circumstances in which they are made, misleading.

4.

Covenants.

The Parties agree to take no action that would cause the representations and
warranties of the other Parties contained herein to be untrue or inaccurate
prior to or at the Closing.  The Parties agree that the representations and
warranties contained herein shall survive the Closing.

5.

Conditions to Closing.

The obligations of the Parties to close hereunder are subject to the following
conditions:

5.1

All of the terms, covenants and conditions to be complied with or performed by
the other Parties under this Agreement on or before the Closing shall have been
compiled with or performed in all material respects.

5.2

All representations or warranties of the other Parties herein are true in all
material respects as of the Closing Date.

5.3

On the Closing Date there shall be no liens or encumbrances created by the
Seller against the Shares, except as may be provided for herein.

6.

Miscellaneous Provisions.

6.1

This Agreement and the transactions contemplated herein shall be governed by,
interpreted, construed and enforced in accordance with the laws of the State of
Nevada.

6.2

Each of the Parties shall bear his own expenses incident to the negotiations,
preparation, execution and performance of this Agreement.

--------------------------------------------------------------------------------

Stock Purchase Agreement

Page 5 of 6




6.3

This Agreement contains the entire agreement of the Parties with respect to the
subject matter hereof and supersedes any prior negotiations or understanding of
the Parties hereto.

6.4

This Agreement shall not be modified, amended or changed in any respect except
in writing duly signed by the Parties hereto, and each Party hereby waives any
right to amend this Agreement in any other way.

6.5

This Agreement may not be assigned by any Party hereto without the express
written consent of all of the other Parties.

6.6

All of the terms and provisions of this Agreement shall be binding upon and
shall inure to the benefit of the Parties hereto, their heirs, personal
representatives, successors and, to the extent permitted herein, their
transferees and assigns.

6.7

The invalidity or unenforceability, in whole or in part, of any covenant,
promise or undertaking, or any section, subsection, paragraph, sentence, clause,
phrase or word of any provision of this Agreement shall not affect the validity
or enforceability of the remaining provisions thereof.

6.8

The Parties hereto represent and warrant to each other that they have not dealt
with any broker or finder in connection with this Agreement or the transaction
contemplated hereby, and no broker or any other person is entitled to receive
any brokerage commission, finder’s fee or similar compensation in connection
with this Agreement or the transactions contemplated hereby.

6.9

This agreement may be executed in more than one counterpart, each of which shall
be deemed to be an original, but all of which shall be deemed to constitute one
instrument.  













The rest of this page is intentionally left blank.

--------------------------------------------------------------------------------

Stock Purchase Agreement

Page 6 of 6




IN WITNESS THEREOF, the Parties hereto have executed or caused to be executed
this Agreement on the day and year first above written.

/s/ Leonard Luner

/s/Shawn Wright

Leonard Luner

Shawn Wright

Seller

Purchaser









































